Citation Nr: 1113545	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-33 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bipolar disorder, history of schizophrenia.  

2.  Entitlement to an effective date earlier than May 22, 2007, for the award of an increased 30 percent rating for bipolar disorder, history of schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1943 to July 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran withdrew his request for a Board hearing by correspondence dated in January 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected bipolar disorder, history of schizophrenia, is manifested by an occupational and social impairment with reduced reliability and productivity due to depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.

3.  The evidence of record does not demonstrate any unusual circumstances beyond that contemplated by the assigned service-connected disability rating.  

4.  The Veteran's claim for an increased rating for his service-connected paranoid schizophrenia was received by VA on May 22, 2007; there is no factually ascertainable evidence demonstrating that an increase in disability occurred within the year prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent, but no higher, for bipolar disorder, history of schizophrenia, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an effective date earlier than May 22, 2007, for the award of an increased rating for bipolar disorder, history of schizophrenia, have not been met.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran by correspondence dated in August 2006.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in August 2006 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The evidence of record includes service treatment records, records of VA and non-VA post-service treatment, private medical statements, VA examination reports, and statements in support of the claims.  Although the Veteran signed a new VA Form 21-4142 authorizing VA to obtain private medical records from B.D., M.D., in November 2008 the day before VA received treatment records from Dr. B.D., there is no indication that additional pertinent treatment records exists to warrant additional VA assistance.  Further attempts to obtain evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A retrospective medical opinion may be necessary and helpful in cases when the evidence is insufficient for an adequate determination.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).  The Veteran asserted in his October 2009 VA Form 9 that an August 2007 VA examination was inadequate because he was "quite unresponsive that day."  The Board finds no merit to this argument.  In fact, the August 2007 VA examiner noted the Veteran was alert and cooperative and oriented times three.  It was further noted that while his speech was not spontaneous it progressed unremarkably when he was questioned.  The available medical evidence is sufficient for adequate determinations and there is no indication a retrospective VA medical opinion would be helpful in this case.  

As discussed in more detail below, the Veteran's service-connected disability and its effect on his employability is well documented by the available evidence.  There is no indication based upon the available record that a retrospective medical opinion in this case could be reasonably expected to provide more probative evidence as to the matters on appeal.  The Veteran is shown to have been gainfully employed for 37 years at the time of his retirement.  The available evidence of record includes competent VA and non-VA assessments of the Veteran's service-connected disability.  There is no reasonable possibility that a retrospective medical opinion would be additionally helpful in substantiating the Veteran's claims.  The Board finds that further attempts to obtain additional evidence would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.

VA regulations provide that the effect of a change of diagnosis including keeping in mind the repercussion upon a current rating of service connection when change is made of a previously assigned diagnosis or etiology.  It is noted that the aim should be the reconciliation and continuance of the diagnosis or etiology upon which service connection for the disability had been granted.  The relevant principle enunciated in 38 C.F.R. § 4.125, entitled "Diagnosis of mental disorders," should have careful attention in this connection.  When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examination or in use of descriptive terms.  This will not, of course, preclude the correction of erroneous ratings, nor will it preclude assignment of a rating in conformity with 38 C.F.R. § 4.7.  38 C.F.R. § 4.13 (2010).  

The absence of contemporaneous medical evidence may be weighed as a factor in determining the credibility of lay evidence, but lay evidence cannot be determined to lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

General Rating Formula for Mental Disorders:
Rating
Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships
70 
Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships
50
Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)
30
38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2010).  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  The Court has held that GAF scale scores reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Do not include impairment in functioning due to physical (or environmental) limitations. 
60 ?- 51
Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).
50 - 41
Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

The Court has also held that in determining the level of impairment under 38 C.F.R. § 4.130 VA is not restricted to the symptoms provided in the diagnostic code.  Ratings are to consider all symptoms of the disability that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  See Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

Factual Background and Analysis

Service treatment records show the Veteran was hospitalized in November 1944 and treated for moderate psychosis, dementia precox.  A March 1945 medical board report noted a diagnosis of psychosis, schizophrenia, acute episodic type, improved.  A July 1945 rating decision established service connection for schizophrenia and assigned a 10 percent disability rating.  

Private hospital records show the Veteran was hospitalized and treated for recurrent major depression in May 1988 and October 1989.  The reports indicate his stresses and depression began after the death of his son a few years earlier.  

A September 1990 VA examination report provided an Axis I diagnosis of recurrent major depression, in remission with medication.  It was noted that up to 1985 his functioning was excellent.  A July 1993 Board decision denied entitlement to a rating in excess of 10 percent.  

VA treatment records dated from 1995 to 1998 show the Veteran was treated for depression and bipolar disorder.  A March 1998 VA hospital report noted Axis I diagnoses of bipolar disorder, depressed, and rule out generalized anxiety disorder.  It was noted that he was admitted after he reported suicidal thoughts to his VA mental health care provider.  GAF scores of 50 on admission and 70 on discharge were provided.  

Private medical records from the Veteran's mental health care provider, B.D., M.D., show he was seen in July 2005 and that he reported his sleep at night was good.  The treatment plan noted medication was continued.  Records show he was next seen in February 2006 and his medication regime was revised.  No report of observed or expressed symptoms was provided.  A May 2007 report noted the Veteran and his spouse stated he had been more "glum" all year.  

On May 22, 2007, the Veteran's request for an increased rating was received by VA.  No specific increased symptoms were identified.

On VA examination in August 2007 the Veteran was seen with his spouse of 57 years.  H reported he had retired after 37 years as a die repairman in the auto industry.  The examiner noted that his claim file and medical records were reviewed and that his current medications for depression were Cymbalta and Depakote.  It was noted that he had taken Lithium Carbonate, but that it had been discontinued due to a renal impairment.  The Veteran rated his present mood as eight on a ten point scale and reported lying in bed for 12 hours at a stretch though sleeping very poorly.  He also reported weight loss and decreased appetite.  He denied perceptual disturbances, past suicide attempts, and current paranoia.  He stated he had thoughts of hurting himself in the past without any plan.  He complained of decreased energy level, decreased concentration, difficulty making decisions, and occasional racing thoughts.  He reported he showered every third day and ate about two meals a day.  

The examiner noted the Veteran's spouse reported that he had been more withdrawn and depressed, that he had been neglecting his hygiene and grooming including sometimes forgetting to brush his teeth, that he had decreased energy that was worse in the past two years, and that his socializing with family and friends was very minimal.  It was noted he preferred to be left alone and that he stayed in bed most of the time.  The Veteran denied any increased energy level or current paranoia and admitted to agitation with restlessness and racing thoughts.  

Mental status examination revealed the Veteran appeared oriented times three.  He was able to recall three objects after a five minute delay and the past four presidents.  His concentration was fair and he had no difficulty with serial threes.  He was objectively cooperative and alert.  He appeared his stated age and was fairly groomed in appearance.  His affect was restricted and his mood was depressed.  He denied any perceptual disturbances.  Suicide risk appeared to be low at that time.  An Axis I diagnosis of bipolar disorder I, most recent episode depressed, was provided.  His current GAF score was 50.  The rationale provided noted that he had had been recently more depressed and withdrawn, had neglected hygiene and grooming, and had racing thoughts, worry, decreased sleep, decreased energy, minimal interaction with family members, decreased appetite, and periods of agitation and racing thoughts.  The examiner noted that he was able to attend to his activities of daily life with encouragement from his spouse at that time and that his occupational impairment was moderate to severe.  

A September 2007 treatment report from Dr. B.D. noted he complained of "horrible" anxiety in the mornings.  It was also noted he was apathetic and tearful and that he had restless sleep and was withdrawn.  In correspondence dated in October 2007 Dr. B.D. reported the Veteran had had some worsening in his withdrawal and depression.  It was noted he had certainly become less active over the past year and that adjustments to his medication had resulted in worsening of a tremor and progression of sadness.  Dr. B.D. also noted he had become increasingly home bound and requested he be provided some physical therapy in order to start gaining strength and mobility.  A September 2008 report noted that an episode of hypomania had only slowly settled down and that he did not seem to be crashing into depression.  In correspondence dated in October 2008 Dr. B.D. stated that over the past ten plus years the Veteran had struggled with the depressive aspects of his illness with intermittent occurrences of hypomania, but that fortunately they had been able to manage him outside of the hospital setting.  A September 2009 statement from J.R.L., M.D., noted the Veteran had been followed for general medical care for multiple chronic medical disorders and that based upon his advanced age and multiple co-morbidities he was not considered employable.  

In his January 2008 notice of disagreement the Veteran asserted that he had been unemployable as a result of his psychiatric disorder since 1986 and requested entitlement to a retroactive 100 percent rating.  He claimed that the present rating did not account for the highs and lows associated with his service-connected disability.  He stated he had not been able to tolerate regular antidepressant medications.  In subsequent statements he reported he was unemployable as a result of his age, bipolar disorder, and kidney problems.  

VA records show a total disability rating based upon individual unemployability (TDIU) was granted effective from October 27, 2008, in an August 2010 rating decision.  The Veteran's established service-connected disabilities at that time were chronic kidney disease due to prolonged Lithium intake associated with bipolar disorder, history of schizophrenia, assigned a 60 percent rating effective from October 27, 2008, and bipolar disorder, history of schizophrenia, assigned a 30 percent rating effective from May 22, 2007.  

Based upon the evidence of record, the Board finds that the Veteran's service-connected Veteran's service-connected bipolar disorder, history of schizophrenia, is manifested by an occupational and social impairment with reduced reliability and productivity due to depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  The criteria for an increased 50 percent disability rating are met.  Although the Veteran and his spouse stated at the August 2007 VA examination that over the past year he had neglected his personal appearance and hygiene, the examiner found the Veteran was fairly groomed and there is no indication by the overall evidence of record that poor hygiene was a chronic or ongoing symptom manifestation.  The examiner included neglected hygiene and grooming as part of the rationale for the assigned GAF score of 50, but there is no indication that the disability is manifested by more than a serious occupational and social impairment.  

There is no probative evidence demonstrating symptoms of current suicidal ideation, obsessional rituals which interfered with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  Nor is there probative evidence of a total occupational and social impairment with symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  The evidence shows the Veteran has had a long relationship with his spouse and meaningful relationships with his extended family.  The medical evidence of record indicates that his occupational impairment as a result of his service-connected psychiatric disability, exclusive of his medical disabilities, is moderate to severe.  This is consistent with the assigned GAF scores of 50 indicating functional impairment bordering on moderate to serious symptoms.  Therefore, the Board finds that entitlement to a 50 percent rating, but no higher, is warranted.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to the service-connected psychiatric disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The persuasive evidence of record does not demonstrate any unusual circumstances beyond that contemplated by the presently assigned service-connected disability rating.  The disability is adequately rated under the available schedular criteria.  The evidence demonstrates he is unemployable primarily as a result of general medical disabilities and that his service-connected psychiatric disability is no more than a moderate to severe occupational impairment.  The Board finds that the Veteran has not provided evidence that shows an exceptional or unusual disability picture due to this service-connected disability that would have rendered impractical the application of the regular schedular rating standards required for extraschedular consideration.  

The Court has held that when VA finds the criteria in the rating schedule adequately corresponds to the symptomatology and severity of a claimant's disability, then § 3.321(b)(1) does not contemplate or require a calculation of the income that may not have been realized because of a service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115-117 (2008).  The overall evidence of record in this case is not indicative of a marked interference with employment as a result of the service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The Board finds that the evidence supports a 50 percent rating for the Veteran's bipolar disorder, but that a preponderance of the evidence in this case is against a disability rating higher than the 50 percent rating assigned herein.

Earlier Effective Date Claim

VA law provides that the effective date for an award of disability compensation based on an original claim for direct service connection, if the claim is received within one year after separation from service, shall be the day following separation from active service or the date entitlement arose; otherwise, and for reopened claims, it shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).  

The Court has held that the failure to consider evidence which may be construed as an earlier application or claim, formal or informal, that would have entitled the claimant to an earlier effective date is remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has held, however, that the Board is not required to conjure up issues that were not raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

VA regulations also provide that the terms claim and application mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an evaluation and award of compensation for an increased rating claim is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  An earlier effective date may be assigned when it is factually ascertainable that an increase in disability occurred and the claim for increase was received within one year from that date, but otherwise the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  

In determining whether or not an increase was factually ascertainable during the year prior to receipt of an increased rating claim, the Board will review the entirety of the evidence of record.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (also holding that for effective date purposes, the claim must be the application on the basis of which the rating was awarded); Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."); Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that an application that had been previously denied could not preserve an effective date for a later grant of benefits based on a new application).  

Based upon the evidence of record, the Board finds the Veteran's claim for an increased rating for his service-connected paranoid schizophrenia was received by VA on May 22, 2007, and that there is no factually ascertainable evidence demonstrating that an increase in disability occurred within the year prior to that date.  Although the Veteran and his spouse, in essence, reported that over the year prior to the Veteran's claim in May 2007 he had been "glum" and exercised poor hygiene, there is no competent and probative evidence identifying any earlier ascertainable date on which symptoms attributable to his service-connected psychiatric disability actually increased.  Private treatment records show the Veteran was being followed by Dr. B.D., but that there were no reports of any treatment over the one year prior to May 2007.  Therefore, an earlier effective date for the award of an increased rating for bipolar disorder, history of schizophrenia, is not warranted.  The preponderance of the evidence is against the claim.



ORDER

Entitlement to a 50 percent disability rating, but no higher, for bipolar disorder, history of schizophrenia, is granted subject to the laws and regulations governing the payment of monetary benefits.  

Entitlement to an effective date earlier than May 22, 2007, for the award of an increased rating for bipolar disorder, history of schizophrenia, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


